216 F.2d 956
B. BENNETT, an Individual, d.b.a. Universal Sound MovieCompany, Appellant,v.William E. BROWN and C. H. Brown, d.b.a. PerfectionPackaging Company, Appellees.
No. 12069.
United States Court of Appeals Sixth Circuit.
Oct. 25, 1954.

Appeal from the United States District Court for the Western District of Kentucky; Swinford, Judge.
William M. Gant, Wilson & Wilson, Owensboro, Ky., for appellant.
Morton J. Holbrook, Owensboro, Ky., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment entered against the defendant (no appellant), awarding damages for breach of contract, has been heard and duly considered upon the record, and upon oral arguments and briefs of the attorneys;And it appearing that the findings of fact upon which the judgment was based are supported by substantial evidence and are not clearly erroneous, and that the conclusions of law of the District Court were correctly drawn;


2
The judgment is affirmed, upon the reasoning of the District Judge in his oral opinion, delivered from the bench; and it is so ordered.